              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
            CRIMINAL CASE NO. 1:18-cr-00046-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                    ORDER
                                )
MICHAEL BALAIS,                 )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the Defendant’s “Emergency

Motion for Compassionate Release” [Doc. 28] and the Government’s Motion

to Seal [Doc. 35].

I.    PROCEDURAL BACKGROUND

      In April 2018, the Defendant Michael Balais was charged in a Bill of

Indictment with one count of possessing an unregistered firearm, in violation

of 26 U.S.C. § 5861(d) (Count One); one count of transferring an

unregistered firearm, in violation of 26 U.S.C. § 5681(e) (Count Two); and

one count of possessing a firearm by a convicted felon, in violation of 18

U.S.C. § 922(g)(1) (Count Three). [Doc. 1]. In April 2019, the Defendant

pled guilty pursuant to a plea agreement to Count One in exchange for the

dismissal of Counts Two and Three. [Doc. 13].


     Case 1:18-cr-00046-MR-WCM Document 36 Filed 10/26/20 Page 1 of 10
          On September 19, 2019, the Defendant was sentenced to a total of 36

months’ imprisonment and a three-year term of supervised release. [Doc.

25]. The Defendant is currently serving this sentence at FCI Memphis, and

his projected release date is July 29, 2021.1

          The Defendant filed a motion for compassionate release on September

15, 2020, citing the ongoing COVID-19 pandemic. [Doc. 28]. The Court

ordered the Government to respond, and the Government filed its response

on October 19, 2020. [Doc. 33].

II.       DISCUSSION

          Section 3582(c)(1)(A), as amended by The First Step Act of 2018, Pub.

L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018), permits a defendant

to seek a modification of his sentence for “extraordinary and compelling

reasons,” if the defendant has “fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.”             18 U.S.C. §

3582(c)(1)(A). The Defendant asserts in his motion that he submitted a

request for compassionate release to the warden of his BOP facility, but that


1
    See https://www.bop.gov/inmateloc/ (last visited Oct. 23, 2020).

                                                       2



         Case 1:18-cr-00046-MR-WCM Document 36 Filed 10/26/20 Page 2 of 10
more than thirty (30) days passed without any response. [Doc. 28 at 14].

The Government concedes that the Defendant has exhausted the remedies

required by the statute. [See Doc. 33 at 1]. Therefore, the Court will proceed

to address the merits of his motion.

       As is relevant here, the Court may reduce a defendant’s sentence

under § 3582(c)(1)(A)(i) “extraordinary and compelling reasons” if “such

reduction is consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). The Court must also

consider the factors set forth in 18 U.S.C. § 3553(a), to the extent that such

factors are applicable. Id.

       Sentencing Guidelines § 1B1.13 is the Sentencing Commission’s

policy statement applicable to compassionate release reductions.2                    See

U.S.S.G. § 1B1.13. As is pertinent here, this policy statement provides that



2The  policy statement refers only to motions filed by the BOP Director. That is because
this policy statement was last amended on November 1, 2018, and until the enactment of
the First Step Act on December 21, 2018, defendants were not permitted to file motions
under § 3582(c). See First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5239.
In light of the statutory requirement that any sentence reduction be “consistent with
applicable policy statements issued by the Sentencing Commission,” § 3582(c)(1)(A), and
the lack of any plausible reason to treat motions filed by defendants differently from
motions filed by BOP, the Court concludes that this policy statement applies to motions
filed by defendants under § 3582(c)(1)(A) as well. See United States v. Taylor, 820 F.
App’x 229, 230 (4th Cir. Sept. 9, 2020) (reversing denial of defendant’s compassionate
release motion where district court failed to consider the policy statement set forth in §
1B1.3 and its comments).

                                            3



       Case 1:18-cr-00046-MR-WCM Document 36 Filed 10/26/20 Page 3 of 10
the Court may reduce a term of imprisonment after considering the § 3553(a)

factors if the Court finds that (1) “[e]xtraordinary and compelling reasons

warrant the reduction;” (2) “[t]he defendant is not a danger to the safety of

any other person or to the community, as provided in 18 U.S.C. § 3142(g);”

and (3) “[t]he reduction is consistent with this policy statement.” U.S.S.G. §

1B1.13.

      The application note to § 1B1.13 specifies the types of circumstances

that qualify as “extraordinary and compelling reasons.” As is pertinent here,

a defendant’s medical condition can qualify as a basis for relief if the

defendant is “suffering from a terminal illness,” such as “metastatic solid-

tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease,

[or] advanced dementia,” U.S.S.G. § 1B1.13, cmt. n.1(A)(i). The defendant’s

medical condition can also qualify as an extraordinary and compelling reason

if the defendant is:

            (I) suffering from a serious physical or medical
            condition,

            (II) suffering from a serious functional or cognitive
            impairment, or

            (III) experiencing deteriorating physical or mental
            health because of the aging process, that
            substantially diminishes the ability of the defendant
            to provide self-care within the environment of a

                                      4



     Case 1:18-cr-00046-MR-WCM Document 36 Filed 10/26/20 Page 4 of 10
             correctional facility and from which he or she is not
             expected to recover.

U.S.S.G. § 1B1.13, cmt. n.1(A)(ii).

      The Defendant’s motion provides little information from which the Court

can base a determination that the Defendant presents “extraordinary and

compelling reasons” for relief. He makes reference to having a number of

medical conditions that place him at an increased risk of death or serious

complications from COVID-19. However, he only specifically references

having hypertensive heart disease with heart failure. [Doc. 28 at 16]. The

Government, referencing the Defendant’s BOP medical records, confirms

this medical condition and identifies several other medical issues—including

obesity, moderate to severe pulmonary hypertension, and essential

hypertension—that have been identified as risk factors for severe illness

from COVID-19. [Doc. 33 at 6-8]. The Government concedes that these

chronic conditions, in the context of the ongoing pandemic, present “a

serious physical or medical condition . . . that substantially diminishes the

ability of the defendant to provide self-care within the environment of a

correctional facility.” [Id. at 8 (citing § 1B1.13, cmt. n.1(A)(ii)].

      The Court’s analysis, however, does not end there. The Court must

also consider all the relevant circumstances, including the relevant § 3553(a)

                                          5



     Case 1:18-cr-00046-MR-WCM Document 36 Filed 10/26/20 Page 5 of 10
factors, as well as the possible danger to the community posed by the

Defendant’s early release.

     Here, the Court at sentencing calculated an advisory Guidelines range

of 46 to 57 months. [Doc. 22 at 76]. The Court, however, found this range

to be unduly harsh given the characteristics of the Defendant and the

circumstances of his offense. Specifically, the Court noted the Defendant’s

diminished mental capacity and his serious health issues, as well as the fact

that he sold the unregistered firearm at issue out of desperation for money

to buy food. In light of these circumstances, the Court imposed a below-

Guideline sentence of 36 months. With consideration of good time credits,

the Defendant has now served more than two-thirds of that sentence.

Considering the relevant § 3553(a) factors, the Court finds that reducing the

Defendant’s sentence to time served would still serve the purposes of

reflecting the true extent and seriousness of the Defendant’s offense,

promoting respect for the law, providing just punishment, and affording

adequate deterrence.

     The Court further finds that the Defendant is not currently “a danger to

the safety of any other person or to the community.” U.S.S.G. § 1B1.13(2).

Notably, as conceded by the Government, the Defendant’s BOP record


                                     6



    Case 1:18-cr-00046-MR-WCM Document 36 Filed 10/26/20 Page 6 of 10
reveals that he has presented no disciplinary problems and has participated

in self-improvement courses. Further, the Defendant has offered information

concerning his release plan, proposed living circumstances, and means of

obtaining necessary healthcare.

      For all these reasons, the Court finds that reducing the Defendant’s

sentence to a term of time served plus 21 days, taken with additional

appropriate restrictions,3 is sufficient in light of the nature of the Defendant’s

offense and his criminal history, and that releasing the Defendant does not

pose a danger to the community.

      The Government requests that, in the event the Defendant’s motion is

granted, the Court order a period of home confinement. See 18 U.S.C. §

3582(c)(1)(A); see also 18 U.S.C. § 3583(e)(4) (allowing court to order the

defendant to remain at his residence during nonworking hours as an

alternative to incarceration); U.S.S.G. § 5F1.2 (permitting home detention to

be imposed as a condition of supervised release, but only as a substitute for

imprisonment). The Court will grant the Government’s request.




3The Court understands that, in order to protect the public, it is the policy of the BOP to
quarantine inmates for a period of at least 14 days prior to release to home confinement.
See https://www.bop.gov/coronavirus/faq.jsp#hc_quarantine (last visited Oct. 23, 2020).

                                            7



     Case 1:18-cr-00046-MR-WCM Document 36 Filed 10/26/20 Page 7 of 10
       Finally, the Government moves the Court for leave to file under

permanent seal the BOP medical records [Doc. 34-1] filed in support of its

Response to the Defendant’s Motion for Compassionate Release.              For

grounds, counsel states that the medical records contain highly personal and

confidential material concerning the Defendant’s medical conditions. [Doc.

35].

       Before sealing a court document, the Court must “(1) provide public

notice of the request to seal and allow interested parties a reasonable

opportunity to object, (2) consider less drastic alternatives to sealing the

documents, and (3) provide specific reasons and factual findings supporting

its decision to seal the documents and for rejecting the alternatives.”

Ashcraft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000). In the present

case, the public has been provided with adequate notice and an opportunity

to object to the Government’s motion. The Government filed its motion on

October 19, 2020, and such motion has been accessible to the public

through the Court’s electronic case filing system since that time. Further, the

Government has demonstrated that the subject medical records contain

sensitive information concerning the Defendant and that the public’s right of

access to such information is substantially outweighed by the Defendant’s


                                      8



       Case 1:18-cr-00046-MR-WCM Document 36 Filed 10/26/20 Page 8 of 10
competing interest in protecting the details of such information. See United

States v. Harris, 890 F.3d 480, 492 (4th Cir. 2018). Finally, having

considered less drastic alternatives to sealing the documents, the Court

concludes that sealing of these medical records is necessary to protect the

Defendant’s privacy interests.

      IT IS, THEREFORE, ORDERED the Defendant’s “Emergency Motion

for Compassionate Release” [Doc. 28] is GRANTED, and the Defendant’s

sentence is hereby REDUCED to a sentence of TIME SERVED PLUS

TWENTY-ONE (21) DAYS. The Bureau of Prisons shall place the Defendant

in quarantine for a minimum period of fourteen (14) days immediately prior

to his release.

      IT IS FURTHER ORDERED that the Defendant’s term of supervised

release is hereby MODIFIED so as to require the Defendant to serve the first

six (6) months thereof on home detention, with location monitoring.

      IT IS FURTHER ORDERED that the Government’s Motion to Seal

[Doc. 35] is GRANTED, and the medical records submitted in support of the

Government’s Response [Doc. 34-1] shall be filed under seal and shall

remain under seal until further Order of the Court.




                                      9



     Case 1:18-cr-00046-MR-WCM Document 36 Filed 10/26/20 Page 9 of 10
     The Clerk of Court is respectfully directed to prepare an Amended

Judgment in accordance with this Order.

     IT IS SO ORDERED.
                          Signed: October 26, 2020




                                        10



    Case 1:18-cr-00046-MR-WCM Document 36 Filed 10/26/20 Page 10 of 10
